NELSON, Circuit Justice.
The steamer Memphis was captured on the 31st of July, 18G2, by the United States sloop-of-war Magnolia, in latitude 33° 50' north, and longitude 78° 19' west, about eighty miles to the eastward of Charleston, South Carolina. The Memphis is an iron screw steamer, of 791 tons burden, by her register, Donald Cruikshank, master. She is a British vessel, and the cargo belongs to British subjects. Her voyage was, in fact, from Liverpool, England, to Nassau, and thence to Charleston, South Carolina. She left Liverpool on the 10th of May, and Nassau on the 19th of June, 18G2, passing the United States blockading squadron, and entering Charleston, on the 23d of the same month. The cargo landed in Charleston consisted of eighty tons of gunpowder, a large quantity of rifles and muskets and general merchandise. She took on board, at Charleston, for her return voyage, some 1,500 bales of cotton and 500 casks of resin, which constituted her cargo at the time of her capture. Mr. Andrea, a part owner of the cargo which was put on board at Liverpool, says that it consisted of about 4,000 stands of arms and 900 barrels of powder; and that she had, when captured, 1,-500 bales of cotton and 400 casks of resin.
The proofs are full to show that the master and Andrea, the owner of the cargo on board, knew of the blockade of Charleston at the time the vessel started for that place from Nassau, and intended to run it; and also when she left Charleston on her voyage home. They are too full and decisive of the criminal intent to call for any extended examination of them. Decree below affirmed.